Citation Nr: 0524152	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-05 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from May 1971 to June 
1973 and active duty for training (ACDUTRA) from February 23, 
1984 to March 3, 1984.

This matter cones to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  
Jurisdiction over the veteran's claims folder was 
subsequently transferred to the Baltimore, Maryland RO, and 
to the Winston-Salem, North Carolina RO, before being 
returned to the Philadelphia, Pennsylvania RO.

The Board notes that in his February 2000 substantive appeal, 
the veteran requested a hearing before a Veterans Law Judge 
(VLJ).  In October 2001 the veteran requested a hearing 
before a Decision Review Officer (DRO) in lieu of a hearing 
before a VLJ.  That hearing was scheduled for January 2002.  
However, prior to that hearing the veteran canceled and did 
not request that he be rescheduled for another hearing.

The Board also observes that in various written statements, 
to include those dated in September 2002, November 2002 and 
May 2003, the veteran appears to indicate that his right 
shoulder disability has greatly impacted his employability.  
If the veteran wishes to pursue a claim for increased 
compensation based on unemployability, he should so inform 
the RO, and the RO should then take appropriate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran's right shoulder disability is manifested by 
subjective complaints of pain, instability and giving way; 
the veteran retains nearly full range of motion of the right 
shoulder.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5202 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim for increase was 
received in July 1998, well before the enactment of the VCAA.  

A Statement of the Case, issued in November 1999, provided 
notice to the veteran of the evidence necessary to support 
his claim of entitlement to an increased rating for his right 
shoulder disability.  Supplemental statements of the case 
dated in March 2000, June 2000, December 2001, May 2002, July 
2004, and April 2005 also provided notice to the veteran of 
the evidence of record regarding his claim and why this 
evidence was insufficient to award the benefit sought.

Moreover, letters dated in April 2001, November 2002, and May 
2003 also instructed veteran regarding the evidence necessary 
to substantiate his claim and requested that he identify 
evidence supportive of the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained and associated with the record.  Moreover, the 
veteran has been afforded VA examinations of his service-
connected disability.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

Review of the record reveals that service connection for a 
right shoulder disability was awarded by a rating action of 
January 1974.  The veteran submitted the instant claim for 
increase in July 1998.

A July 1998 VA physical therapy note indicates that the 
veteran was referred for evaluation of right shoulder pain.  
The veteran reported difficulty with heavy lifting, prolonged 
driving, and any overhead activity.  He noted that a feeling 
of instability occurred with overhead activities.  Flexion 
was to 150 degrees bilaterally, abduction to 180 degrees 
bilaterally, extension to 70 degrees on the left and to 65 on 
the right, and external and internal rotation were to 70 
degrees on the left and to 65 degrees on the right.  A 
thermapad was issued, and the veteran was instructed in 
exercises.  The provider noted that despite right shoulder 
surgery 17 years previously, the veteran presented with equal 
strength and active range of motion bilaterally.  He noted 
that although the veteran was primarily limited in flexion 
and external rotation, he had no significant limitations with 
his activities of daily living or job requirements.  

A VA examination was carried out in September 1998.  The 
veteran reported that he worked as a plumber for the state of 
Pennsylvania and that he used his right upper extremity 
often.  He endorsed dull pain which increased with prolonged 
use and with cold, damp weather.  He also indicated that he 
had some morning stiffness.  The examiner noted that the 
veteran had not suffered from recurrent subluxation following 
surgery in 1981.  Physical examination revealed tenderness on 
palpation above the acromioclavicular joint and anterior 
aspect of the glenohumeral joint.  Range of motion testing 
indicated abduction to 160 degrees, flexion to 170 degrees, 
extension to 40 degrees, adduction to 40 degrees, internal 
rotation to 45 degrees and external rotation to 35 degrees.  
There was crepitation on active range of motion.  There was 
no atrophy of the shoulder muscles.  Sensory examination was 
normal, and deep tendon reflexes were within normal limits, 
equal to the left side.  Drop-arm test was negative.  
Apprehension test was positive.  Strength was normal.  X-rays 
indicated mild degenerative osteoarthritis of the 
glenohumeral articulation.  The acromioclavicular joint 
appeared to be intact.  There were no abnormal soft tissue 
calcifications.  There was no fracture or dislocation.  The 
impressions were residual dislocation of the right shoulder 
with status post surgical repair, mild traumatic 
osteoarthritis of the right shoulder, and chronic right 
shoulder strain.  

A February 1999 private treatment note indicates that the 
veteran had degenerative arthritis of the right shoulder 
joint with chronic pain.  He denied weakness or radiation of 
pain, but stated that the joint tired easily.  Objectively, 
the veteran's right shoulder had slightly limited active 
range of motion.  Passive range of motion was full, but there 
was pain at the extremes of abduction and posterior rotation.  
There was marked crepitus over the joint.  There was no gross 
deformity, dislocation, or tenderness of any of the rotator 
cuff tendons.  

On VA examination in March 1999, the veteran's history was 
reviewed.  The veteran reported that his right shoulder had 
not dislocated since his 1981 surgery, but that he had 
continued pain, stiffness, and intermittent clicking.  He 
indicated that his symptoms were worse when he performed 
overhead activities and when the weather was cold and damp.  
He endorsed fatigue with repeated use.  There were no 
symptoms of heat, redness, swelling, lack of endurance, or 
motor incoordination.  Active range of motion was measured as 
150 degrees of flexion, 140 degrees of abduction, and 80 
degrees of internal and external rotation.  Any attempt 
beyond that range caused discomfort.  There was a click on 
rotation, but the acromioclavicular joint was nontender and 
impingement sign was negative.  There was no swelling, and 
muscle bulk was normal.  No distal neurovascular problems 
were noted.  X-rays revealed mild arthritic changes in the 
acromioclavicular and glenohumeral articulation.  The 
clinical impression was right shoulder recurrent dislocation, 
status post stabilization procedure with mild osteoarthritis.

X-rays taken in April 1999 indicate that there was no 
evidence of recent fracture, dislocation, or subluxation.  

A February 2000 treatment record from Evangelical Community 
Hospital indicates that the veteran sustained an injury to 
his right shoulder in January 2000 and that he was restricted 
to wearing a sling.  A subsequent form indicates that the 
veteran could return to work in March 2000 and that the 
mechanism of the injury was overuse.  In May 2000 a private 
physician indicated that the veteran should be off work until 
he was seen by an orthopedic physician.  

The August 2001 report of a private MRI indicates mild 
acromioclavicular joint hypertrophy and lateral acromial 
sloping, suggestive o f mild visible impingement without 
evidence of supraspinatus tendonitis, partial or full 
thickness tendon tear or retraction.  The overall appearance 
of the anterior shoulder capsule was grossly intact.  

A September 2001 private examination report indicates that 
the veteran complained of numbness radiating from his 
shoulder down into his forearm.  He complained of feeling 
that the joint slipped, particularly after his surgery.  
Physical examination revealed full active range of motion of 
the right shoulder.  There was no tenderness over the 
shoulder.  Apprehension sign was positive.  

A VA fee basis examination was conducted in March 2002.  The 
veteran complained of weakness, stiffness, recurrent 
subluxation, inflammation, instability, fatigue, and lack of 
endurance.  He indicated that he had flare-ups that were 
becoming more frequent, about once per month and lasting 
seven to ten days.  The examiner noted that the veteran had 
been employed for the past 31 years as a plumber.  On 
physical examination there was no evidence of heat, redness, 
swelling, effusion, drainage, instability or weakness.  Range 
of motion testing revealed 150 degrees of flexion, 130 
degrees of abduction, 60 degrees of external rotation and 30 
degrees of internal rotation.  The examiner identified pain, 
weakness, fatigue, lack of endurance an incoordination, with 
pain being most predominant.  There were no constitutional 
signs of arthritis.  X-rays indicated post surgical changes 
for probably repair of the rotator cuff with a single staple, 
and an old cortical avulsion injury inferior glenoid labrum 
with nonunion.  The diagnosis was chronic, recurrent right 
shoulder dislocation and status post stabilization procedure 
with mild degenerative joint disease.  The examiner noted 
that any activity over the head or higher than shoulder level 
caused a recurrence of the subluxation and dislocation.

A July 2002 VA urgent care note indicates the veteran's 
report of right shoulder pain.  He indicated that he had 
mobility but was not able to push or lift without pain.  He 
noted that he had recently noticed frequent episodes of 
achiness and cramping, even without movement.  The provider 
noted that an X-ray had revealed no acute changes.  Physical 
examination revealed abduction to approximately 90 degrees, 
painless internal rotation, and painful external rotation.  
Sensory examination was grossly intact.  The diagnosis was 
right shoulder pain exacerbated by physical activity.  
Medications were prescribed, and the veteran was encouraged 
to use heat.

June 2003 records from Inova Health System indicate that the 
veteran was in a motor vehicle accident and jammed his right 
shoulder.  He was given a sling for his right arm.

A private physical therapy evaluation was carried out in June 
2003.  The veteran reported that shoulder and neck pain 
interfered with his work as a general contractor.  He 
indicated that he intended to return to work following 
successful rehabilitation.  Right upper extremity active 
range of motion was noted to be within normal limits, with 
minimal discomfort reported.  While glenohumeral instability 
was not clinically detected, the veteran voluntarily guarded 
his right shoulder during manual translation at the 
glenohumeral joint.  The assessment was right shoulder pain, 
and a plan of physical therapy was set forth.  In July 2003 
the veteran contacted the physical therapy provider and 
indicated that he wished to be discharged because he had 
returned to work.  

June and July 2003 records from Valley Orthopedics show an 
assessment of right shoulder and neck pain status post June 
2003 motor vehicle accident.  Range of motion of the 
veteran's right shoulder was essentially full.  Some crepitus 
was noted.  There was no anterior or posterior instability, 
and the veteran guarded only slightly.  Apprehension and 
relocation tests were negative.  Strength was normal.  

An August 2003 record from Sun Orthopaedic Group, Inc. 
indicates that there was no apprehension or sign of 
instability.  In September 2003 the veteran requested to be 
released to return to work.  

An October 2003 VA orthopedic consultation report indicates 
the veteran's complaints of giving way of the shoulder and 
pain on vigorous use particularly with overhead activity.  No 
significant muscle atrophy was noted.  There was a little 
extra prominence in the area of the distal clavicle, which 
was nontender.  There was a little minor tenderness to the 
posterior aspect of the shoulder.  The veteran had full 
forward flexion, and abduction with minimal apprehension.  He 
could retroflex the arm fully with mild discomfort.  
Abduction across the chest did not cause any significant 
problems.  Neurovascular examination was normal.  There was 
questionable mild posterior instability, but the examiner 
noted that it was difficult to ascertain because it was 
difficult to get the veteran to fully relax.  There was no 
significant palpable anterior instability.  The impression 
was possible posterior instability of the right shoulder, 
status post surgery, aggravated by recent incidence of a 
motor vehicle accident and a situation at work.  The examiner 
stated that it would be reasonable to perform arthroscopy of 
the right shoulder to see if there was any evidence of 
problems associated with the glenohumeral ligament.  He noted 
that such procedure would allow for a specific diagnosis in 
terms of instability.

A March 2004 VA outpatient treatment note indicates that the 
veteran preferred to work with his shoulder as long as 
possible and to hold off on surgery.  

On VA examination in June 2004, the veteran complained of 
subluxation when he performed certain movements.  He reported 
that he worked 40 hours per week, but that he was careful not 
to strain his right shoulder.  Physical examination revealed 
no significant muscle atrophy.  There was mild atrophy of the 
supraspinatus.  There was tenderness on palpation of the 
distal clavicle at the acromioclavicular joint.  There was 
mild tenderness on deep palpation of the posterior shoulder.  
Active range of motion revealed forward flexion to 175 
degrees, abduction to 170 degrees, extension to 40 degrees, 
adduction to 35 degrees, internal rotation to 35 degrees, and 
external rotation to 50 degrees.  There was a mild 
apprehension test, and negative drop-arm test.  With 
repetitive movement, there was no further loss of active 
range of motion.  Strength was in the range of good minus.  
Neurosensory examination was normal.  The examiner noted that 
X-rays taken in October 2003 revealed a postoperative changed 
in the greater tubercle.  He indicated that the veteran had 
been seen in orthopedic consultation and was recommended to 
have arthroscopic surgery to evaluate the glenohumeral 
ligament.  The impression was status post surgical procedure 
of the right shoulder for recurrent subluxation and recurrent 
injury of the right shoulder with injury to the glenohumeral 
ligament.
Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  The 
Board also notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's right shoulder disability is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5202 for impairment of the humerus.  
Shoulder disabilities may also be evaluated pursuant to 
Diagnostic Code 5201, for limitation of motion of the arm.  
These diagnostic codes provide as follows:

5201
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20




5202
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20

Having carefully reviewed the evidence pertaining to the 
veteran's claim, the Board concludes that the veteran's right 
shoulder disability is appropriately evaluated as 20 percent 
disabling.  In this regard, the Board notes that the veteran 
retains nearly full range of motion of his right shoulder, to 
include abduction well above the shoulder level.  There is no 
evidence of ankylosis.  There is likewise no evidence of 
nonunion or fibrous union of the joint.  There is no 
objective evidence that the veteran suffers from recurrent 
dislocation of the right shoulder.  In fact, the veteran has 
stated during the pendency of this appeal that he had not 
experienced dislocation since his 1981 surgery, and X-rays 
show no evidence of any recent subluxation.  Moreover, there 
is no evidence that the veteran has additional limitation due 
to incoordination, weakness or flare-ups.  Based on the 
evidence as presented, the Board concludes that a higher 
evaluation is not warranted.

In determining that no more than a 20 percent rating is 
warranted under Diagnostic code 5201 or 5202, consideration 
of functional loss of the right shoulder has been considered, 
to include complaints of right shoulder pain and the 
veteran's reports of fatigue, weakness, and lack of 
endurance, with shoulder pain being the most problematic.  
There were no medical findings of instability and 
incoordination with the right shoulder; rather, there was 
equal strength when compared with the left shoulder and the 
right shoulder muscle groups were intact with the exception 
of mild atrophy of the supraspinatus muscles.  In the absence 
of objective medical evidence showing greater severity of the 
right shoulder disability, such as medical evidence of 
instability or greater limitation of motion, no higher 
evaluation is appropriate.  See 38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca, 8 Vet. App. at 206.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not required frequent 
hospitalization for his right shoulder disability, and the 
manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from either disability 
would be in excess of that contemplated by the evaluation 
assigned for the disability.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating for a right shoulder 
disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


